 1   HEATHER E. WILLIAMS, CA SBN 122664
     Federal Defender
 2   MEGAN T. HOPKINS, CA SBN 294141
     Assistant Federal Defender
 3   Designated Counsel for Service
     2300 Tulare Street, Suite 330
 4   Fresno, CA 93721-2226
     Telephone: (559) 487-5561
 5   Fax: (559) 487-5950
 6   Attorneys for Defendant
     AINGE SAESEE
 7
 8                                 IN THE UNITED STATES DISTRICT COURT
 9                              FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11       UNITED STATES OF AMERICA,                          Case No. 1:18-cr-00028-LJO
12                         Plaintiff,                       JOINT STATUS REPORT RE: TEEN
                                                            CHALLENGE PROGRAM; EXHIBIT A;
13       vs.                                                REQUEST TO CONTINUE STATUS
                                                            CONFERENCE; ORDER
14       AINGE SAESEE,
                                                            JUDGE: Hon. Lawrence J. O’Neill
15                         Defendant.
16
17              Defendant, Ainge Saesee, by and through his counsel, Assistant Federal Defender Megan
18   T. Hopkins, and counsel for the government, Assistant United States Attorney Thomas Newman,
19   hereby submit the following status report regarding Mr. Saesee’s progress at the Teen Challenge
20   program in Reedley, CA.
21              Mr. Saesee entered the Teen Challenge program on February 5, 2019 in Reedley, CA. He
22   remains an active participant in good standing at the program.1 In light of Mr. Saesee’s progress
23   in the program and ongoing participation, the parties request that the status conference in this
24   matter be continued to September 16, 2019 at 8:30 a.m. for a further status report regarding Mr.
25   Saesee’s progress in the program. The parties anticipate having confirmation of a graduation
26   date for Mr. Saesee at that time, and will be prepared to schedule a date for sentencing in this
27   case.
28

     1
         See Exhibit A: Letter from Teen Challenge dated May 1, 2019.
 1                                                  Respectfully submitted,
 2
                                                    HEATHER E. WILLIAMS
 3                                                  Federal Defender
 4
 5   Date: May 6, 2019                              /s/ Megan T. Hopkins
                                                    MEGAN T. HOPKINS
 6                                                  Assistant Federal Defender
                                                    Attorneys for Defendant
 7
                                                    SANTOS YBARRA
 8
 9                                                  McGREGOR W. SCOTT
                                                    United States Attorney
10
11   Date: May 6, 2019                              /s/ Thomas Newman
                                                    THOMAS NEWMAN
12                                                  Assistant United States Attorney
                                                    Counsel for the United States
13
14
15                                                ORDER
16            The status conference currently scheduled for May 20, 2019 at 8:30 a.m. is hereby
17   continued to September 16, 2019 at 8:30 a.m. Defendant need not appear at that hearing if he is
18   still residing at the program and participating as directed.
19
20   IT IS SO ORDERED.
21
         Dated:        May 7, 2019                           /s/ Lawrence J. O’Neill _____
22                                                  UNITED STATES CHIEF DISTRICT JUDGE

23
24
25
26
27

28

      fggfff
      SAESEE/Joint Status Report                      -2-
